


SEVENTH AMENDMENT
TO MASTER LOAN AGREEMENT


This SEVENTH AMENDMENT TO MASTER LOAN AGREEMENT (this “Amendment”) is entered
into as of November 29, 2013, by and between HOMELAND ENERGY SOLUTIONS, LLC, an
Iowa limited liability company (“Borrower”), and HOME FEDERAL SAVINGS BANK, a
federally chartered stock savings bank organized under the laws of the United
States (“Lender”).


RECITALS


A.     Borrower and Lender have entered into a Master Loan Agreement dated
November 30, 2007, which was amended by the First Amendment to Master Loan
Agreement dated August 29, 2008, the Second Amendment to Master Loan Agreement
dated September 28, 2009, the Third Amendment to Master Loan Agreement dated
September 10, 2010, the Fourth Amendment to Master Loan Agreement dated July 29,
2011, the Fifth Amendment to Master Loan Agreement dated September 9, 2011, and
the Sixth Amendment to Master Loan Agreement dated April 30, 2013 (collectively,
with all supplements, modifications and other amendments thereto, the “Loan
Agreement”) under which Lender agreed to extend certain financial accommodations
to Borrower.


B.     Borrower has requested certain modifications to the Loan Agreement, which
Lender is willing to do upon the terms and subject to the conditions set forth
herein.


AGREEMENT


NOW THEREFORE, in consideration of the facts set forth in the foregoing
Recitals, which the parties agree are true and correct, and in consideration for
entering into this Amendment and the related documents to be executed
concurrently herewith or pursuant hereto, if any, the parties agree as follows:


1.    Amendments to Loan Agreement.


a.    The following defined term as used in the Loan Agreement and the Loan
Documents shall be amended, restated and replaced by the following:


“Maturity Date” means August 1, 2018.


b.    Section 2.17 of the Loan Agreement is hereby amended, restated and
replaced in its entirety by the following:


Section 2.17    Reserved.
 
c.    Section 5.01(e) of the Loan Agreement is hereby amended, restated and
replaced in its entirety by the following:     


(e)    Tangible Net Worth. During the term of this Agreement, Borrower shall
achieve and maintain Tangible Net Worth of not less than sixty percent (60%)
measured at the end of each fiscal year of Borrower.


e.    Section 5.01(f) of the Loan Agreement is hereby amended, restated and
replaced in its entirety by the following:     


(f)    Reserved.




--------------------------------------------------------------------------------






f.    Section 5.01(g) of the Loan Agreement is hereby amended, restated and
replaced in its entirety by the following:     


(g)    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
not less than 1.25 to 1.00. Borrower’s compliance with this covenant will be
tested annually using Borrower’s financial statements provided pursuant to
Section 5.01(c).  Principal payments due and payable on the Term Revolving Loan
in the final year of the term of such Loan shall be excluded from the definition
of Current Portion of Long Term Debt and thereby shall not affect the
calculation of Fixed Charge Coverage Ratio during that period.  Distributions
made in compliance with the terms of this Agreement or otherwise approved by the
Lender, and paid during a current period which were reflected as current
liability on Borrower’s Financial Statements provided pursuant to Section
5.01(c) for a prior period(s) shall also be excluded from the definition of
Distributions and shall not affect the calculation of Fixed Charge Coverage
Ratio during that current period.


g.    Section 5.01(s) of the Loan Agreement is hereby amended, restated and
replaced in its entirety by the following:     


(s) Reserved.


h.    Section 5.02(b) of the Loan Agreement is hereby amended, restated and
replaced in its entirety by the following:     


(b)     Distributions, etc. Declare or pay any dividends, purchase or otherwise
acquire for value any of its membership interests (units) now or hereafter
outstanding, or make any distribution of assets to its stockholders, members or
general partners as such, or permit any of its subsidiaries to purchase or
otherwise acquire for value any stock, membership interest or partnership
interest of Borrower, provided, however, Borrower may: (i) declare and pay
dividends or distributions payable in membership interests (units); (ii)
purchase or otherwise acquire shares of the membership interests (units) of
Borrower with the proceeds received from the issuance of new membership
interests (units); (iii) (A) in each of Borrower’s 2013 and 2014 fiscal years
(but not later than July 1 of the 2013 and 2014 calendar year) redeem certain
outstanding shares of the membership interests (units) of Borrower with the
proceeds of the Term Revolving Loan for an amount not to exceed $30,000,000 in
the aggregate, and (B) declare and pay distributions in the aggregate, 40% of
Borrower’s immediately preceding fiscal year’s Net Income (including Incentive
Payments) (subsections (A) and (B) in this above are hereinafter, the “Allowed
Distributions”); (iv) pay dividends or distributions which are immediately
reinvested in Borrower (“Reinvestment Distributions”); (v) complete the
transactions reflected on Schedule 4.01(a); and (vi) pay additional
distributions in an amount reasonably acceptable to Lender (“Excess
Distributions”), provided, however, that immediately prior to the proposed
payment of any dividends or distributions permitted by this Section 5.02(b), or
after giving effect thereto, no Default or Event of Default shall exist and
provided that aggregate Distributions will not exceed 65% of Borrower’s




--------------------------------------------------------------------------------




immediately preceding fiscal year’s Net Income (including Incentive Payments);


2.     Limited Waiver. Lender waives any and all covenant violations or Events
of Default that have occurred or could be deemed to have occurred under the Loan
Agreement, (including under Sections 5.02(b), (i) or (k) of the Loan Agreement)
as a result of Borrower entering into the transactions set forth in that certain
Membership Unit Repurchase Agreement dated as of June 13, 2013 between Borrower
and Steven J. Retterath.


3.    Effect on Loan Agreement. Except as expressly amended by this Amendment,
all of the terms of the Loan Agreement and other Loan Documents shall be
unaffected by this Amendment and shall remain in full force and effect. Except
as expressly stated herein, nothing contained in this Amendment shall be deemed
to constitute a waiver of any rights of the Lender or to affect, modify, or
impair any of the rights of the Lender under the Loan Agreement.


4.    Conditions Precedent to Effectiveness of this Amendment. The obligations
of the Lender hereunder are subject to the conditions precedent that Lender
shall have received the following, in form and substance satisfactory to Lender:


a.    this Amendment duly executed by Borrower;


b.    all other documents, instruments, or agreements required to be delivered
to Lender under the Loan Agreement and not previously delivered to Lender.


5.     Representations and Warranties of Borrower. Borrower hereby agrees with,
reaffirms, and acknowledges as follows:


a.    The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene: (i) its articles of organization or operating agreement; or
(ii) any law or any contractual restriction binding on or affecting Borrower;
and does not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties,
except as otherwise permitted under the Loan Agreement; and


b.    This Amendment is, and each other Loan Document to which Borrower is a
party, when delivered, will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and


c.    All other representations, warranties and covenants contained in the Loan
Agreement and the other Loan Documents are true and correct and in full force
and effect as of the date of this Amendment.


6.     Counterparts. It is understood and agreed that this Amendment may be
executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment. Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




--------------------------------------------------------------------------------






SIGNATURE PAGE TO
SEVENTH AMENDMENT TO MASTER LOAN AGREEMENT
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK


DATED: November 29, 2013


IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Master Loan Agreement to be executed as of the date first above written.




BORROWER:


HOMELAND ENERGY SOLUTIONS, LLC,
an Iowa limited liability company




/s/ Walter Wendland            
By: Walter Wendland
Its: President/CEO




STATE OF IOWA
)

) ss.

COUNTY OF Cerro Gordo
)



On this 29 day of November, 2013, before me a Notary Public within and for said
County, personally appeared Walter Wendland, to me known, who being by me duly
sworn, did say that he is the President/CEO of Homeland Energy Solutions, LLC,
the limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


SEAL WHITNEY WILSON
Commission Number 780939
MY COMM. EXP. 10/28/16
/s/ Whitney Wilson
Notary Public





LENDER:


HOME FEDERAL SAVINGS BANK, a
federally chartered stock savings bank organized
under the laws of the United States




/s/ Eric Oftedahl            
By: Eric Oftedahl
Its: Vice President




